Citation Nr: 0030777	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1. Entitlement to a rating evaluation in excess of 30 percent 
for residuals of cold injury, right foot.

2. Entitlement to a rating evaluation in excess of 30 percent 
for residuals of cold injury, left foot.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Hartford, Connecticut, wherein the RO granted the veteran's 
claim for service connection for residuals of frostbite to 
the right and left foot and assigned a 10 percent evaluation 
for each foot. In a subsequent rating decision dated 
September 2000, the RO increased the evaluations to 30 
percent for each foot.

In September 1999 the veteran requested a travel board 
hearing in his appeal; however, in an attached letter the 
accredited representative clarified that the veteran wanted a 
personal hearing at the RO.  The veteran's personal hearing 
was conducted on February 1, 2000.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's service connected residuals for a cold injury, 
right foot and a cold injury, left foot are currently 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2000). Note (1) to this diagnostic code instructs the 
evaluator to separately evaluate other disabilities that have 
been diagnosed as the residual effects of cold injury such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.  

In a December 1998 VA examination the veteran was diagnosed 
as having frostbite and tinea pedis, with nail involvement.  
The examiner indicated in the medical report that there was 
no evidence of Raynaud's phenomenon historically.

In September 1999 the veteran was examined by a private 
physician who diagnosed the veteran as having, inter alia, 
Raynaud's syndrome.

In light of the conflicting evidence regarding a Raynaud's 
phenomenon diagnosis, a proper evaluation of the veteran's 
frostbite disability cannot be made until this matter is 
clarified.  Thus, this case is being remanded so the veteran 
can be afforded a new VA examination.

Also, since this appeal stems from the original grant of 
service connection for residuals of frostbite to the feet, it 
is important that the veteran's claim file be as complete as 
possible since separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request pertinent information concerning 
all medical providers who have treated 
him for cold injury residuals since 
September 1999.  After obtaining 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records concerning 
treatment of the veteran since September 
1999.  

2.  Thereafter, the RO should provide the 
veteran with a special peripheral 
vascular examination to determine the 
nature and severity of all cold injury 
residuals involving the feet.  The 
examiner should specify for the record 
whether he has Raynaud's syndrome and, if 
so, the symptoms attributable thereto 
should be described with specificity.  
Any tests or studies deemed appropriate 
by the examiner to make this 
determination should be undertaken.  The 
claims file and a copy of this remand 
must be forwarded to the examiner for 
review prior to the exam.

3.  Following the completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for residuals of frostbite 
taking into consideration the provisions 
of Note (1) in Diagnostic Code 7122.  The 
propriety of "staged rating" as set 
forth in Fenderson should be considered.  
If the decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and a 
reasonable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

